Citation Nr: 9904935	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-18 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to increased evaluation for hearing loss of the 
right ear, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
February 1944.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana, which denied the veteran's request for 
an increased rating for right ear hearing loss.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to be totally deaf in his 
nonservice connected right ear, and on the last VA 
examination manifested level XI hearing in his service-
connected right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hearing 
loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 4.1-4.14 4.85-
4.87, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  Accordingly, as the veteran has 
asserted that his hearing loss has worsened, the Board finds 
that the veteran has presented a claim that is well grounded.  

The veteran contends that he was not assisted fully, under 
the VA's duty to assist, because he was not afforded another 
opportunity for a VA audiological examination, even though 
efforts were made to schedule him for audiological 
examinations.  He claims he was unable to make scheduled 
appointments subsequent to August 1990, because of his 
inability to travel due to the distance, lack of 
transportation, and cost.  However, on an appointment 
notification letter the veteran was notified of a scheduled 
appointment for October 1997 at the VAMC in Miles City, 
Montana and informed that he would be reimbursed for round 
trip mileage at 11 cents per mile.  In addition, food and 
lodging would be reimbursed up to $35.00 for a trip over 300 
miles one way. The Board is satisfied that the VA provided 
sufficient assistance to the veteran and has fulfilled its 
duty and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible without further 
cooperation on the part of the veteran.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board notes that 
evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from hearing 
loss, the rating schedule establishes 11 auditory acuity 
levels, from level I for essentially normal acuity through 
level XI for profound deafness.  

In situations were service connection has been granted only 
for hearing loss involving one ear, and the veteran does not 
have total deafness in both ears, the hearing acuity of the 
nonservice-connected ear is considered to be normal. 
38 C.F.R. §§ 3.383(a)(3), 4.14 (1998).  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. § 
4.85 and Part 4, Codes 6100 to 6101 (1998).  In addition, the 
Board observes that, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).

In the present case, the veteran is service-connected for 
hearing loss in his right ear only and is currently rated 10 
percent in that ear.  The veteran contends that he is now 
totally deaf in his left ear, and therefore his evaluation 
should be increased.  However, the veteran has been unable to 
report for a current VA examination to substantial this 
contention.

On the most recent VA audiological evaluation dated August 
1990, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
105
105
105
105
105+
LEFT
60
70
75
85
73

Speech audiometry was not conducted because the veteran does 
not speak English.  Thus, applying the criteria found in 
38 C.F.R. § 4.85(c) at Table VIa to these results yields a 
numerical category designation of level XI for the right ear 
(105+ pure tone decibel hearing loss) and level I for the 
left ear, as the left ear is not service connected for 
hearing loss and is presumed normal for evaluation purposes.  
See 38 C.F.R. § 3.383(a)(3).  Entering the category 
designations for both ears into Table VII yields a disability 
percentage evaluation of 10 percent, under Diagnostic Code 
6101.

In May 1990, VA outpatient treatment records indicated that 
the veteran's ear was disimpacted and fitted with a left ear 
hearing aid.  A diagnosis of right conductive hearing loss 
and left sensorineural hearing loss was made.  VA treatment 
records also indicate that the veteran was treated in 1997 
and 1998 for ear wash and wax disimpaction.  In September 
1998 VA records note that a hearing aid battery was removed 
from the veteran's left ear canal resulting in improved 
hearing in his left ear.  

The Board acknowledges the veteran's contentions that he 
experiences difficulty hearing; however, the Board finds that 
the veteran's left ear hearing deficit has not been shown to 
be of such severity to warrant an increased evaluation under 
applicable schedular standards.  The rating schedule is 
designed to accommodate changes in his condition, and the 
veteran may be awarded an increased evaluation in the future 
should his disability picture change.  38 C.F.R. § 4.1.  At 
present, however, an increased evaluation is not warranted, 
and therefore, the veteran's claim for that benefit must be 
denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for right ear hearing loss.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet.App. 49, 
53-56 (1990).


ORDER

An evaluation in excess of 10 percent for hearing loss of the 
right ear is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals
	`````

 Department of Veterans Affairs

